EXHIBIT 99.2 PART IFINANCIAL INFORMATION Item 1. Financial statements BANJO & MATILDA, INC. AND SUBSIDIARY CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2013 (UNAUDITED) INDEX TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Consolidated Balance Sheet 1 Consolidated Statement of Operations and Comprehensive Income (Loss) 2 Consolidated Statement of Cash Flows 3 Notes to Consolidated Financial Statements 4 BANJO & MATILDA, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS December 31, June 30, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Trade receivables, net Inventory Other assets TOTAL CURRENT ASSETS NON-CURRENT ASSETS Intangible assets Other receivable Property, plant and equipment TOTAL NON-CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Trade and other payables $ $ Trade financing Accrued interest Loan payable - TOTAL CURRENT LIABILITIES NON-CURRENT LIABILITIES Loan from related parties TOTAL NON-CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, $0.00001 par value, 100,000,000 shares authorized and 1,000,000 and 0 shares issued and outstanding, respectively 10 - Common stock, $0.00001 par value, 100,000,000 shares authorized and 27,036,484 and 18,505,539 shares issued and outstanding, respectively Additional paid in capital Other accumulated comprehensive gain Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements 1 BANJO & MATILDA, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE AND SIX MONTHS ENDED DECEMBER 31, 2 (UNAUDITED) Three Monthed Ended Six Monthed Ended December 31, December 31, December 31, December 31, Revenue $ Cost of sales Gross profit Payroll and employee related expenses Administration expense Marketing expense Occupancy expenses Depreciation and amortization expense Income from operations ) ) Other Income (Expense) Other income - (6
